Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-2 in the reply filed on 01/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-7 are pending. Claims 1-2 are presented for this examination.  Claims 3-7 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/01/2021, 06/16/2021, 11/09/2020, 07/01/2020, 01/05/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 has recitations "(excluding 0 wt%)”.  It is unclear whether these recitations within the brackets would further limit the scope of the claims.  Applicant is required to open brackets in claims 1-2 in order to have the claim limitations considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP’381 (JP2004561381A from IDS 11/01/2021).
As for claim 1,  JP’381 anticipated an electrical steel strip with oriented grains in which Example 1 (paragraph [0029]) encompassing Si=2.8-3.5%, N=0.003-0.01 % and C=0% and various amounts of trace alloying element according to Table 1 (paragraph [0030]).  Table 1 Steel Nos 6 and 8 has Co =60ppm which is equivalent to Co=0.006% by wt.  Hence, JP’381 anticipated instant claimed grain oriented electrical steel sheet comprising Si, C, N and Co all within presently claimed ranges and a balance of Fe and other inevitable impurities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP’381.
As for claim 2, JP’381 broadly discloses presence of Cr, Sn, Sb are minor alloy additives tend to improve the microstructure uniformity level. (paragraph [0023])
In particular, JP’381 discloses Table 1 Steel No 6 also comprises Al=280 ppm (i.e. 0.028%), Mn=2000ppm (i.e. 0.02%), S=30-300 ppm (i.e. 0.003-0.03%) (Example 1 pargraph [0029]), P=100ppm (i.e. 0.01%).  Steel No 1-8 has broad range of Sn from 70-1000 ppm (i.e. 0.0007-0.1%), Sb from 0-400 ppm (i.e. 0-0.04%) and Cr from 200-1000 ppm (i.e. 0.02-0.1%).
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (KR20170074608A from IDS).
As for claim 1, Kim discloses a grain oriented electrical steel sheet with broad ranges Si 2-5% Si,  0.005-0.05% N, and 0.1-3% Co. (abstract).  Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duman (WO2012168253A1 from IDS).
As for claims 1-2, Duman discloses a grin oriented electrical steel sheet comprising overlapping compositions as illustrated in Table 1 below.  
Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
It is noted Duman does not expressly disclose claimed C range.  However, given the precursor steel slab having C =0.02-0.1% which is then subjected to decarburization annealing, final steel sheet is expected to have C <=0.01% as required by instant claim 1.
Table 1
Element
Applicant
(weight %)
Duman et al.
(weight %)
Overlap
(weight %)
Si
2-6
2.5-4
2.5-4
C
<=0.01


N
<=0.01
0.003-0.015
0.003-0.01
Co
0.005-0.1
<=0.5
0.005-0.1
      Al (Claim 2)
0.005-0.04
0.01-0.065
0.01-0.04
Mn(Claim 2)
0.01-0.2
<=0.3
0.01-0.2
       S(Claim 2)
<=0.01
<=0.04
<=0.01
P(Claim 2)
0.005-0.045
<=0.3
0.005-0.045
Sn(Claim 2)
0.03-0.08
<=0.2
0.03-0.08
Sb(Claim 2)
0.01-0.04
<=0.2
0.01-0.04
Cr(Claim 2)
0.01-0.2
<=0.5
0.01-0.2



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733